300 F.2d 127
INTERNATIONAL ASSOCIATION OF MACHINISTS, AFL-CIO, by WilliamL. Rooney, Trustee ad Litem,v.CROWN CORK AND SEAL COMPANY, Inc., Appellant.
No. 13770.
United States Court of Appeals Third Circuit.
Argued March 6, 1962.Decided March 9, 1962.

Leonard J. Cook, Philadelphia, Pa.  (Shapiro, Rosenfeld, Stalberg & Cook, Philadelphia, Pa., on the brief), for appellant.
Richard H. Markowitz, Philadelphia, Pa.  (Wilderman, Markowitz & Kirschner, Richard Kirschner, Philadelphia, Pa., on the brief), for appellee.
Before STALEY, HASTIE and SMITH, Circuit Judges.
PER CURIAM.


1
An arbitrator found that the company breached its collective bargaining agreement with the union.  In his award, however, the arbitrator failed to make an express disposition of the question of damages which also had been submitted to him.  The district court, upon the complaint of the union, returned the issue of damages to the arbitrator for resolution.  We think the action of the district court proper.


2
A reading of the arbitrator's opinion makes it clear that he failed to pass on the damages question.  If, as the company contends, this failure is considered an indication that the arbitrator thought damages improper, the district court's action in returning it to him for clarification nonetheless must be affirmed in light of the Supreme Court's holding in United Steelworkers of America v. Enterprise Wheel & Car Corp., 363 U.S. 593, 80 S.Ct. 1358, 4 L.Ed.2d 1424 (1960).  Our action, of course, should not be viewed as an expression of opinion on the merits of the union's claim.  Yale & Towne Mfg. Co. v. Local 1717, 299 F.2d 882 (C.A.3, 1962).


3
The order of the district court will be affirmed.